      Case 1:12-cr-00435 Document 149 Filed on 03/27/20 in TXSD Page 1 of 6



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                            BROWNSVILLE DIVISION

 UNITED STATES OF AMERICA                      §
                                               §
 V.                                            §       CRIMINAL NO. 1:12-CR-435-1
                                               §
 TOMÁS YARRINGTON RUVALCABA                    §


         DEFENDANT'S MOTION TO RECONSIDER THE
       ORDER OF DETENTION DATED APRIL 26, 2018, AND
EMERGENCY REQUEST FOR RELEASE UPON REASONABLE CONDITIONS

TO THE HONORABLE HILDA TAGLE,
SENIOR UNITED STATES DISTRICT JUDGE:

       NOW COMES TOMÁS YARRINGTON RUVALCABA, Defendant herein, by

and through his counsel, and files this Emergency Motion to Reconsider this Court’s Prior

Order of Detention and Request for Release Upon Reasonable Conditions, stating more

particularly for cause as follows:

       On April 26, 2018, United States Magistrate Judge Ronald G. Morgan conducted a

detention hearing in this cause and ordered Defendant detained. Doc. 72. Initially,

Defendant was placed in a detention facility in San Patricio County. He has since been

moved to the Federal Detention Center in Houston, Texas, and placed in the Special

Housing Unit.

       The Covid-19 (coronavirus) outbreak puts Defendant’s life increasingly in danger

as the pandemic spreads, especially because of his age and comorbidities. Despite the

federal Bureau of Prison’s efforts, the Covid-19 virus has now been found in at least two

facilities, including FCI Oakdale in Louisiana. It is just a matter of time before it enters
     Case 1:12-cr-00435 Document 149 Filed on 03/27/20 in TXSD Page 2 of 6



FDC Houston. Due to the deadly nature of the virus, the likelihood that Defendant will

appear for all court proceedings may be increased by his release. In other words, if released

and placed in home confinement as a condition, Defendant’s likelihood of catching the

virus is dramatically decreased and his ability to appear for all court proceedings increased.

                              THE CORONAVIRUS PANDEMIC

       When Defendant was initially detained, Covid-19 had not significantly affected the

United States. By February 2, 2020, with fewer than a dozen cases reported in the United

States, President Trump declared that the United States had stopped the spread of the virus

by restricting travel, especially from China. See The President vs. the Experts: How Trump

Downplayed              the         Coronavirus,          March            18,          2020,

https://www.nytimes.com/interactive/2020/03/18/us/trump-coronavirus-statements-

timeline.html. Now, less than two months later, the virus has been declared a global

pandemic; some 400,000 people have tested positive worldwide; more than 16,000 people

have died; despite limited testing, more than 42,000 people have tested positive in the

United States, and more than 500 people have died; and a number of states and localities

have issued stay-at-home orders, covering more than 100,000,000 Americans.

       The Centers for Disease Control and Prevention (CDC) has identified old age as a

key risk factor for severe health impact from Covid-19. CDC, Coronavirus Disease 2019

(COVID-19),       Are         You    at     Higher      Risk      for     Severe      Illness,

https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-risk-

complications/older-adults.html. People over 60 are particularly vulnerable to severe or



                                             -2-
    Case 1:12-cr-00435 Document 149 Filed on 03/27/20 in TXSD Page 3 of 6



fatal infection. See How to Protect Older People From the Coronavirus, March 14, 2020,

https://www.nytimes.com/2020/03/14/health/coronavirus-elderly-protection.html.

      Among the groups most at risk from the relentless spread of Covid-19 are prisoners,

and especially elderly prisoners, given the close and sometimes unsanitary living

conditions and the frequent coming and going of prisoners and corrections officials. As

Judge Robert C. Jones observed recently,

              Conditions of pretrial confinement create the ideal environment for
      the transmission of contagious diseases. Inmates cycle in and out of
      detention facilities from all over the world and country, and people who work
      in the facilities including correctional officers, and care and service providers
      leave and return daily, without screening. Incarcerated people have poorer
      health than the general population, and even at the best of times, medical care
      is limited. Many people who are incarcerated have chronic conditions, like
      diabetes, asthma, high blood pressure, hepatitis, or HIV, which makes them
      vulnerable to severe forms of COVID-19.

United States v. Barkman, 2020 U.S. Dist. LEXIS 45628, at *3 (D. Nev. March 17, 2020)

(footnotes omitted).1 Recognizing the increased danger inmates face, Iran released 85,000

prisoners as the virus rampaged through that country. Adam Payne, Iran has released

85,000 prisoners in an emergency bid to stop the spread of the coronavirus, Business

Insider, March 17, 2020, https://www.businessinsider.com/coronavirus-covid-19-iran-

releases-eighty-five-thousand-prisoners-2020-3.




1
  See generally Joseph A. Bick, Infection Control in Jails and Prisons, 45 Clinical
Infectious Diseases 1047 (2007), https://academic.oup.com/cid/article/45/8/1047/344842;
The Justice Collaborative, Explainer: Prisons and Jails Are Particularly Vulnerable to
Covid-19                Outbreaks,                https://thejusticecollaborative.com/wp-
content/uploads/2020/03/TJCVulnerabilityofPrisonsandJailstoCOVID19Explainer.pdf.

                                             -3-
       Case 1:12-cr-00435 Document 149 Filed on 03/27/20 in TXSD Page 4 of 6



        Jurisdictions around the United States have likewise begun releasing elderly,

nonviolent prisoners. The Wall Street Journal reported on March 22 that "[j]ails in

California, New York, Ohio, Texas and at least a dozen other states are sending low-level

offenders and elderly or sickly inmates home early due to coronavirus fears." Zusha

Elinson and Deanna Paul, Jails Release Prisoners, Fearing Coronavirus Outbreak, Wall

Street Journal, March 22, 2020, https://www.wsj.com/articles/jails-release-prisoners-

fearing-coronavirus-outbreak-11584885600. On March 22, the Supreme Court of New

Jersey entered an agreed order commuting or suspending the sentences of a number of low-

level inmates. See Exhibit A. The order recited that the parties had "reviewed certifications

from healthcare professionals regarding the profound risk posed to people in correctional

facilities arising from the spread of COVID-19." Id. at 2. Also on March 22, President

Trump announced that he is considering an executive order to "free elderly, nonviolent

prisoners from federal prisons amid the novel coronavirus pandemic." Ellen Cranley,

Trump is considering releasing elderly, 'totally nonviolent' offenders from federal prisons

amid      coronavirus     outbreak,      Business      Insider,    March       22,     2020,

https://www.businessinsider.com/trump-consider-coronavirus-executive-order-federal-

prisons2020-3.

        Until recently, the federal Bureau of Prisons had managed to keep Covid-19 out of

federal prisons. In the last few days, however, that has changed. According to a March 23

news report, two inmates at FCI Oakdale in Louisiana tested positive for Covid-19.

WBRZ, Federal prison in Allen Parish confirms two coronavirus cases, Monday,

March 23, 2020, https://www.wbrz.com/news/federal-prison-in-allen-parish-confirms-

                                             -4-
     Case 1:12-cr-00435 Document 149 Filed on 03/27/20 in TXSD Page 5 of 6



two-coronavirus-cases-monday/. And an inmate at the federal Metropolitan Detention

Center in Brooklyn, New York has also tested positive. Craig McCarthy, First federal

inmate     tests   positive   for   coronavirus,     New   York   Post,   March   22,   2020,

https://nypost.com/2020/03/22/first-federal-inmate-tests-positive-for-coronavirus/.     It is

just a matter of time--and probably not much time--before the virus infiltrates FDC-

Houston, where Defendant is incarcerated.

         The Covid-19 virus puts the Defendant—a 63-year-old, nonviolent inmate with high

blood pressure and prediabetic high blood sugar, at grave risk of infection and death or

other severe health consequence. Title 18, United States Code, section 3142(f)(2)(B)

provides that this Court can consider the Covid-19 pandemic as information that did not

exist at the time the detention order was entered.

         Defendant requests, after considering the above, that he be released on reasonable

conditions to include but not limited to home confinement, GPS electronic monitoring,

daily “reporting” to Pretrial Services by phone, or any other combination of conditions

which will reasonably assure the safety of Defendant and his appearance for all

proceedings.




                                               -5-
    Case 1:12-cr-00435 Document 149 Filed on 03/27/20 in TXSD Page 6 of 6




                                      Respectfully submitted,


                                      /s/ Chris Flood
                                      Chris Flood
                                      Federal I.D. No. 9929
                                      Email: chris@floodandflood.com
                                      FLOOD & FLOOD
                                      914 Preston at Main, Suite 800
                                      Houston, TX 77002
                                      (713) 223-8877
                                      (713) 223-8879 fax



                       CERTIFICATE OF CONFERENCE

     I hereby certify that I conferred with Assistant United States Attorney Jon
Muschenheim who stated the United States is opposed to this motion.


                                      /s/ Chris Flood
                                      Chris Flood



                          CERTIFICATE OF SERVICE

       I hereby certify that on March 27, 2020, I electronically filed the foregoing
document with the Clerk of Court using CM/ECF system which will send notification of
such filing to all filing users.


                                      /s/ Chris Flood
                                      Chris Flood




                                        -6-
